Citation Nr: 0932942	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-26 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with spondylitic changes at L4-5, claimed as a 
lumbosacral spine condition with nerve damage in both legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from October 8 to 
November 9, 1964, totaling one month and two days.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board is remanding the claim the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran's September 1964 military enlistment examination 
did not note or otherwise detect a pre-existing low back 
disability.  In October 1984, after his first week of basic 
training, he was seen by a physician for complaints of back 
pain.  In November 1984, he received an early discharge from 
the military referable to this diagnosis.  The Medical Board, 
upon a physical examination and review of his service 
treatment records (STRs), determined he was unfit for 
military service because of the effects of this condition.  
The Medical Board concluded his back disability had existed 
prior to service (EPTS), and that it had not been aggravated 
by his military service.  The Medical Board further concluded 
that his then current disability was a normal manifestation 
of his pre-service condition.  

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  38 C.F.R. 
§§ 3.303(c), 4.9.  The only possible exception is if there is 
evidence of additional disability due to aggravation during 
service of the congenital disease, but not defect, by 
superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 
11-99. 

When no pre-existing disorder is noted upon entry into 
service, the Veteran is presumed to have been in sound 
condition when entering service and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The United States 
Court of Appeals for the Federal Circuit adopted the 
General Counsel's position in the Wagner decision mentioned.  
See also Cotant v. Principi, 17 Vet. App. 116, 131 (2003), 
citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

That said, however, according to 38 C.F.R. § 3.303(c), in 
regards to pre-service disabilities noted in service, there 
are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established no additional or confirmatory 
evidence is necessary.  Section 3.303(c) goes on to indicate 
this determination includes situations where the 
manifestation of symptoms of chronic disease from the date of 
enlistment, or so close thereto, that the disease could not 
have originated in so short a period will establish pre-
service existence thereof.  

If a pre-existing disorder is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disorder, but he may bring a claim for service-connected 
aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  But the regulations provide 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id., at 
(b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Therefore, an examination and opinion are needed before the 
Board may make an informed decision concerning this claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to obtain a medical opinion 
indicating whether he clearly and 
unmistakably had a low back disability 
prior to beginning his military service 
on October 8, 1964, including a 
congenital disease.  If he did, the 
examiner must also indicate whether this 
pre-existing disability clearly and 
unmistakably was not aggravated during 
or by the Veteran's military service 
beyond the condition's natural 
progression, including by superimposed 
disease or injury, keeping in mind that 
his military service ended on 
November 9, 1964, after one month and 
two days.

If, on the other hand, it is determined 
the Veteran did not have this condition 
prior to beginning his military service, 
is it at least as likely as not that his 
low back disability is attributable to 
his military service.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

"Clear and unmistakable evidence" 
means "with a much higher certainty 
than 'at least as likely as not' or 
'more likely than not.'"

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.

2.  Then readjudicate the claim in 
light of the additional evidence.  If 
the disposition remains unfavorable, 
send the Veteran and his representative 
a supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




